PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/005,941
Filing Date: 12 Jun 2018
Appellant(s): Fifolt, Douglas, A.



__________________
Christina Sperry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 102 rejection using Berg as anticipatory evidence is being withdrawn.

(2) Response to Argument
In response to Appellant’s argument that the Office improperly relies on routine optimization (page 23 of the Brief), the Examiner respectfully disagrees. The Office holds the stance that it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the length of the flexible and/or rigid portions of the guide pin of Berg, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. part of the pin being flexible and part being rigid), discovering the optimum or workable ranges (i.e. how long to make each part) involves only routine skill in the art. Figs. 1, 2, and 3 of Berg generally show a guide pin with a flexible portion (shaded portion) and a rigid portion (unshaded rigid component). Berg does not explicitly state in the written specification the length of each 
In response to Appellant’s argument that Berg does not disclose the flexible portion always being flexible (page 25 of the Brief), the Examiner respectfully disagrees. The Appellant points out how the flexible portion is intended to be made of a nickel titanium shape memory alloy, which is commonly known as Nitinol. This material is able to become selectively rigid or flexible based upon the temperature. Therefore, when the temperature is in the flexible temperature range the flexible portion will always be flexible.

In regards to Appellant’s argument geared towards claim 21, this is covered in the same manner as the optimization argument for claim 1 above. It is deemed obvious to optimize how much of the pin of Berg to make flexible vs how much to be rigid.
In response to Appellant’s argument towards claim 3 (page 29), the Examiner respectfully disagrees.  Page 7 of the Final Rejection lays out the rejection. This rejection does not change the principle of operation. Selectively stiffenable material is well-known, such as Nitinol, where the material can be made to go from rigid to flexible based on a pre-set temperature value. Therefore the pin can remain a hybrid type pin wherein the front portion stays rigid unless they want to add enough heat or cold to modify the characteristics. The same holds true for the flexible portion. The Appellant goes on to state that Berg teaches away from making the entire pin out of Nitinol, the Examiner respectfully disagrees. Berg states that prior art wires have a tip that is blunt (paragraphs [0009]-[0010]) so it can’t be used to drill the hole and the prior art wires are flexible. The combination of Berg and Thelen in the rejection is not adding a blunt tip to the wire nor getting rid of the rigidness of the leading portion. The Nitinol material can be modified to allow it to remain stiff or be changed to flexible. Bergs pin ensures that the front only has the ability to remain stiff since it is made out of a rigid material. However, Nitinol can also be made to ensure that the tip will remain rigid based upon 
In response to Appellant’s argument regarding claim 17, the Examiner respectfully disagrees. The modification is not changing the principle of operation of the guide pin acting as a guide pin and Berg does not state that the pin cannot be cannulated. As noted in the Final Rejection the guide pin is being modified to be cannulated to allow for other instruments/devices to be passed therethrough. The tip and eyelet or loop can remain while making a passage through the main body of the guide pin (i.e. making the guide pin cannulated).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZADE COLEY/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        
Conferees:
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.